Citation Nr: 1121647	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  10-07 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus (claimed as tinnitus in the left ear).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1963 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The Veteran in the instant case has elected to participate in the Expedited Claims Adjudication (ECA) Initiative.  See ECA Agreement and Waiver of Rights, dated July 22, 2009.  The ECA is a pilot program designed to expedite the processing of claims and appeals by obtaining claimants' waivers of certain statutory and regulatory response periods, and by utilizing the Board's statutory authority to pre-screen cases to determine the adequacy of the record for decisional purposes.  The case has been processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2010).  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise while in service, including during combat.

2.  The Veteran currently has hearing loss in each ear to an extent recognized as a disability for VA disability compensation purposes.

3.  Symptoms of bilateral hearing loss and tinnitus were not chronic in service.

4.  Symptoms of bilateral hearing loss and tinnitus have not been continuous since service separation.

5.  The Veteran's current bilateral hearing loss and tinnitus are not etiologically related to exposure to noise in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).  

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.   Those five elements include: (1) Veteran status; 
(2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a timely July 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran, what evidence VA would obtain, what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining this evidence.  The notice included provisions for disability ratings and for the effective date of the claim.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion/findings obtained in this case are adequate, as the opinion is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion provided considers all of the pertinent evidence of record, to include service treatment records, VA treatment records, private treatment records, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, VA audiological examination, private audiological examination, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 
38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

Service Connection for Bilateral Hearing Loss and Tinnitus

In June 2009, the Veteran filed claims of service connection for bilateral hearing loss and tinnitus, and in the claims he contended that bilateral hearing loss and tinnitus began in service.  The Veteran has reported loud noise exposure in service.  Pursuant to the VA claim, the Veteran has also reported that his bilateral hearing loss and tinnitus have been continuous since service separation. 

First addressing the question of current disability, the Board finds that the Veteran has bilateral hearing loss disability.  A September 2006 private audiological examination and a September 2009 VA audiological examination results establish hearing loss "disability" in each ear as defined in 38 C.F.R. § 3.385.  

In September 2006, on private audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the right ear were 15, 20, 20, and 40 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 15, 30, 30, and 50 decibels, respectively.  

The September 2006 private audiogram results were provided in graph form, and the Board has depicted the numerical results from the graph as shown above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, No. 09-4406 (U.S. Vet. App. Nov. 3, 2010) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).  

In September 2009, on VA audiological examination, puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear were 5, 10, 5, 20, and 30 decibels, respectively, with an average puretone threshold of 
16.25 decibels.  The speech recognition score for the right ear was 100 percent.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 5, 15, 15, 35, and 45 decibels, respectively, with an average puretone threshold of 27.5 decibels.  The speech recognition score for the left ear was 98 percent.  

After a review of all the evidence, lay and medical, the Board finds that the Veteran has a current disability of tinnitus.  In Charles v. Principi, 16 Vet. App. 370 (2002), the U. S. Court of Appeals for Veterans Claims (Court) determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (stating that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition).  

The Board finds that the Veteran was exposed to acoustic trauma in service.  The Veteran's service records document that the Veteran was engaged in combat against enemy forces in Vietnam.  The Veteran was also awarded the Purple Heart for being wounded in combat.  In the September 2009 VA audiological examination, the Veteran reported that during service he was exposed to loud noise (acoustic trauma) from rifles, artillery, explosions, and grenades.  The Veteran is competent to report noise exposure in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of exposure to acoustic trauma in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b).

The Board also finds that the weight of the evidence demonstrates that the Veteran did not have chronic symptoms of hearing loss or tinnitus in service.  Service treatment records are negative for any complaints or treatment for hearing loss or tinnitus.  In the May 1967 service separation examination report, which includes a clinical examination, the service examiner did not diagnose hearing loss or tinnitus.  The May 1967 service separation examiner's review of the history is also negative for any reports of complaints or symptoms of the ears or hearing loss.  Neither the Veteran's history, separation examiner's summary of history, nor clinical examination at service separation reflect any reported history of hearing loss or tinnitus in service, or complaints, treatment, or diagnosis of hearing loss or tinnitus either during service or at service separation in May 1967.

Service audiological testing reflects no worsening of hearing loss during service.  A February 1963 service entrance examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  A May 1967 service separation examination demonstrated that the Veteran's bilateral hearing acuity was within normal limits, with scores of fifteen out of fifteen in the whisper voice test bilaterally.  While audiometric testing is undoubtedly more precise than a whisper voice test, the whisper voice test is an alternative means of testing hearing.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

The Board next finds that the weight of the evidence demonstrates that hearing loss and tinnitus symptoms have not been continuous since service separation in 
May 1967.  As indicated, at the May 1967 service separation examination, the Veteran denied any hearing loss and his ears were clinically evaluated as normal.  The post-service evidence shows no history, complaints, findings, or diagnosis of hearing loss or tinnitus after service separation until many years later in 2006.  

With regard to the Veteran's assertions, including the September 2009 VA audiological examination report history, that hearing loss and tinnitus began in service and that his hearing loss and tinnitus have continued while in service and following service, the Board finds that, while the Veteran is competent to report the onset of his hearing loss and tinnitus, his recent report of continuous symptoms since service is outweighed by the other lay and medical evidence of record, and is not credible.  See Charles, 16 Vet. App. 370.  The Board finds that the Veteran's statements as to chronic tinnitus and hearing loss symptoms in service and continuous tinnitus and hearing loss symptoms after service are not credible because they are outweighed by other evidence of record that includes his own reporting at the May 1967 discharge examination that he did not have hearing loss of any kind, his own reporting at the September 2009 VA audiological examination that the tinnitus did not begin until 2006, and the absence of any evidence of history of in-service hearing loss or tinnitus, in-service hearing loss or tinnitus symptoms, post-service complaints, symptoms, diagnosis, and absence of treatment of hearing loss or tinnitus for many years after service until 2006.

In weighing the Veteran's statements of continuity of symptomatology made in conjunction with his current claim against the lack of continuity of symptomatology in the record from 1967 to 2006, the Board finds that the absence of contemporaneous medical evidence of continuity of symptomatology for almost 
39 years is one factor, along with other lay and medical evidence stated above, that the Board has considered in finding that the Veteran's recent statements are less probative than the other evidence of record on the question of continuity of symptomatology after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  

The Board further finds that the weight of the evidence demonstrates that the Veteran's currently diagnosed hearing loss and tinnitus are not related to his active service.  In the September 2009 VA audiological examination, which weighs against the Veteran's claim, the examiner opined that, even conceding the Veteran's in-service exposure to acoustic trauma, the Veteran's current hearing loss and tinnitus were not likely related to his exposure to noise in service.  This opinion was based on the reasoning that the Veteran had no complaints or treatment for hearing loss or tinnitus for over 30 years upon separation from service.  The VA examiner also opined that the Veteran had normal hearing at the time of his separation from active duty and that there was no medical record to establish the Veteran's hearing loss occurred during military service.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The September 2009 VA audiological opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  

Based on the evidence of record, there is no credible evidence of a relationship between the Veteran's current hearing loss or tinnitus and his military service, including no credible evidence of continuity of symptomatology of hearing loss or tinnitus which would serve either as a nexus to service or as the basis for a medical nexus opinion.  The only probative nexus opinion on file, in September 2009, which included a review of the claims file, weighs against the claim.  Therefore, the Board finds that the lay and medical evidence of record weighs against the claim for service connection for hearing loss and tinnitus, and outweighs the Veteran's more recent contentions regarding in-service and post-service hearing loss and tinnitus symptoms.  


For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


